Citation Nr: 0830913	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  96-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening of the service 
connection claim.  In a March 2002 decision the Board 
reopened the claim and remanded the case for additional 
development.  The issue was also remanded for further 
development in February 2005 and March 2006.

The Board notes that the veteran has raised the issue of 
entitlement to service connection for a psychiatric disorder.  
A note attached to VA correspondence dated in September 2005 
indicates this matter is presently being developed and the 
records maintained in a separate temporary file.  This matter 
is referred to the RO for any necessary action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Probative evidence of a head injury in service is not 
demonstrated and the residuals of a head injury are not shown 
to have been incurred as a result of service.


CONCLUSION OF LAW

The residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2002 and March 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Pertinent Law and Regulations - Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service medical records are negative for complaints, 
treatment, or diagnosis related to a head injury.  A May 1979 
separation examination revealed normal clinical evaluations 
of the head and neurologic system.  The examiner noted right 
shoulder muscle weakness, but no other significant 
abnormalities.  The available records also include 
immunization reports dated in 1976 and 1978, but no other 
treatment records.  Service department reports dated in 
August and December 2006 noted the veteran's claims had been 
investigated and that no records were on file.  

VA records show that in a September 1979 application for 
service connection compensation benefits the veteran stated 
he injured his right shoulder in August 1977 when he fell off 
a truck.  A February 1980 VA examination noted that the 
veteran was normocephalic and that he gave a history of 
having injured his right shoulder in 1978.  No reports of a 
head injury were provided.

In correspondence dated in February 1983 the veteran 
requested entitlement to service connection for residuals of 
a head injury.  He stated he had been "hit in the head while 
stationed at Fort Rich[ardson], Alaska."  He reported this 
injury occurred at the same time as his shoulder injury and 
that he was having memory loss and headaches.  

In an April 1983 statement the veteran's mother reported the 
veteran received injuries to the back of his head in 1978 
while serving on active duty.  In a May 1983 statement the 
veteran's spouse reported he received head and shoulder 
injuries while on active duty in October 1978 when he fell 
off a fuel truck.  She also noted he had come home with a 
concussion.  

VA and private medical records show treatment for mental 
illness.  VA hospital records dated from July to September 
1982 are negative for reference to a head injury in service.  
Treatment records dated in May 1992 show the veteran reported 
a history of a head injury with loss of consciousness for 
five minutes in 1979 when he fell off a truck.  The diagnoses 
included history of head injury, history of right shoulder 
injury, and chronic schizophrenia.  In correspondence dated 
in August 1995 a private physician stated he was unable to 
attribute the veteran's mental illness to claimed head 
injuries in service and in 1981 based upon the available 
records.  Subsequent treatment records note report of head 
trauma in 1978 and 1981.

At his June 1996 personal hearing the veteran testified that 
he sustained head and right shoulder injuries when he fell 
off a truck and landed on a concrete surface.  He stated his 
head was bleeding and he was taken to the hospital.  He 
stated an X-ray was taken and he was given medication.  He 
testified that he became unconsciousness after being sent 
home from the hospital and that he did not report the injury 
to others because he feared retaliation.  He also testified 
that he had been hit in the head with a hammer after service 
in 1982 and received treatment at a private hospital.  In 
correspondence dated in July 1996 the veteran reported he had 
visited that hospital and had been told his records had been 
destroyed.  

On VA examination in June 2004 the veteran reported a history 
of head injury in 1978 secondary to an altercation in which 
he was clubbed with a stone resulting in loss of 
consciousness and hospital evaluation for three days.  He 
also reported that he sustained another head trauma in 1980 
when he was hit in the left temporal area with a hammer also 
resulting in loss of consciousness.  A diagnosis of organic 
mental syndrome secondary to head trauma and/or substance 
abuse was provided.  It was noted that it was impossible at 
that time to determine the relative influence of either 
reported head trauma or substance abuse as causing the 
disorder, but that since the veteran reported difficulty 
concentrating since 1978 it could be stated that the 1978 
trauma had a major note in causing permanent organic mental 
syndrome.  

Based upon the evidence of record, the Board finds that 
probative evidence of a head injury in service is not 
demonstrated and that the residuals of a head injury are not 
shown to have been incurred as a result of service.  The 
Board finds that the veteran's May 1979 separation 
examination report and the February 1980 VA examination 
report persuasively demonstrate no head injuries were 
incurred during active service.  In fact, the February 1980 
examination found the veteran was normocephalic.  There is no 
probative evidence to support the veteran's report that he 
sustained a loss of consciousness or received an X-ray 
examination of his head during active service.  The 
statements of the veteran's mother and spouse provided many 
years after service are considered to be tainted by bias and 
are inconsistent with the May 1979 and February 1980 
examination reports.  The veteran's own statements as to the 
nature of the alleged injury in service include inconsistent 
descriptions of the event (falling from a truck versus 
clubbed in the head with a stone).  Therefore, these 
statements are considered to be of no probative weight.  

Although the June 2004 VA examiner found that since the 
veteran reported difficulty concentrating since 1978 it could 
be stated that his reported 1978 trauma had a major role in 
causing permanent organic mental syndrome, the Board finds 
the opinion was based upon an erroneous factual account and 
is of no probative value.  In fact, the description the 
veteran provided of having been clubbed with a stone during 
service is inconsistent with his prior reports of having 
fallen from a truck onto a concrete surface.  The Court has 
held that the Board is not always required to accept the 
credibility of a medical opinion which is based upon an 
inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 
458 (1993) (which held a medical opinion provided in support 
of a new and material evidence claim need not be accepted as 
credible if based upon an inaccurate medical history).  
Therefore, the Board finds entitlement to service connection 
for the residuals of a head injury must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for the residuals of a head 
injury is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


